Citation Nr: 0739346	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945 and from October 1945 to February 1962.  He 
passed away in June 2000, and the appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In December 2002, the appellant testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Resolving all benefit of the doubt in the appellant's 
favor, treatment for a service connected disability, 
postoperative residuals of herniated nucleus pulposus with 
radiculoneuritis, materially contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

The Board has considered the appellant's claims with respect 
to VA's duties to notify and assist a claimant.  The Board 
finds that the VA letter dated in November 2006 fully 
satisfied VA's duty to notify the veteran, and that any 
defect with respect to the timing of the receipt of the 
notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, given the 
favorable outcome noted below, no conceivable prejudice to 
the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

Service Connection 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

For a service- connected disability to be the primary cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

During his lifetime the veteran was service connected for: 
postoperative residuals of herniated nucleus pulposus, L4-5, 
with radiculoneuritis, evaluated as 40 percent disabling; 
anxiety reaction with headaches, evaluated as 10 percent 
disabling; benign prostatic hypertrophy status post 
transuretheral resection of the prostate, postoperative 
residuals of right pterygium, hemorrhoids, tinea pedis and 
residuals of hepatitis, all evaluated as noncompensably 
disabling.  He had a combined disability rating of 50 percent 
from February 1995.

The June 2000 death certificate shows that the immediate 
cause of the veteran's death was cardiac arrest due to 
coronary artery disease with the underlying cause listed as 
anemia due to gastrointestinal bleeding.  Coronary bypass 
surgery, dementia, and congestive heart failure were listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause.

After carefully reviewing the evidence of, and resolving all 
reasonable doubt in the appellant's favor, the Board finds 
that service connection is warranted for the cause of the 
veteran's death.  In reaching this conclusion, the Board 
notes that several of the veteran's treating physicians have 
offered opinions linking the veteran's death, which was 
multifactoral, to either his service-connected anxiety 
disorder or to his service-connected residuals of hepatitis.  
In contrast, an independent medical expert, after reviewing 
the veteran's claims file, opined that it was unlikely that 
either the veteran's diagnosed anxiety reaction or his 
residuals of hepatitis were related to his gastrointestinal 
bleeding or contributing factors to his death.  However, the 
internist did note that the veteran had been periodically 
treated with non-steroidals, including Ibuprofen and 
Naprosin, for his service-connected postoperative residuals 
of a herniated nucleus pulposus of the lumbar spine.  The 
physician, while noting that the veteran did have multiple 
other reasons for gastrointestinal bleeding, opined that, if 
the veteran was taking non-steroidals during his stay at the 
nursing home, these medications could have been the proximate 
cause of his gastrointestinal bleeding.  As noted above, the 
veteran's death certificate identifies gastrointestinal 
bleeding as an underlying cause of his death.  Medical 
evidence of record further shows that the veteran refilled 
prescriptions for Ibuprofen in March and June 2000, just 
prior to his death.  In light of the foregoing, and resolving 
all reasonable doubt in the appellant's favor, the Board 
finds that service connection is warranted.

DEA Benefits

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of the issue on appeal, either 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

As noted above, the Board has determined that treatment for 
the veteran's service-connected postoperative residuals of 
herniated nucleus pulposus materially contributed to his 
death.  Accordingly, the appellant is eligible to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3021(a) (2007).

ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


